Citation Nr: 1117199	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-34 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 35, Title 38, United States Code (Dependents' Educational Assistance Program) based on his daughter, J.R., attending Community Christian School from September 2007 to May 2009.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to September 1980, and from December 1983 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the VA Education Center in Muskogee, Oklahoma that denied benefits under the Dependents' Educational Assistance Program (DEA) based on his daughter, J.R., attending Community Christian School from September 2007 to May 2009.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Community Christian School in Norman, Oklahoma, has not been approved by the State approving agency for DEA benefits.  


CONCLUSION OF LAW

The criteria for DEA benefits based on the Veteran's daughter, J.R., attending high school at the Community Christian School from September 2007 to May 2009 have not been met.  38 U.S.C.A. §§ 3500, 3672(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.4250, 21.7122, 21.4258 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As a preliminary matter, the Board notes that VA's duty-to-assist and notification obligations, set out in 38 U.S.C.A. § 5103 (West 2002 and Supp. 2010) and 38 C.F.R. § 3.159(b) (2010), are not applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, with its expanded duties to notify and assist, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  The statute at issue in this case is found in Chapter 35.  

Moreover, the pertinent facts in this case are clear and the law is dispositive.  There is no additional information or evidence that could be obtained to substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Board will now proceed to adjudicate the merits of this appeal.  


II.  Decision

VA will approve a program of education selected by an eligible person if: (1) the program is defined by regulation; (2) the individual is not already qualified for the objective of the program of education; (3) the proposed educational institution or training establishment is in compliance with all requirements of 38 U.S.C. Chapters 35 and 36; and, (4) it does not appear that enrollment in or pursuit of such person's program of education would violate any provision of 38 U.S.C. Chapters 35 and 36. 38 C.F.R. § 21.3130(a) (2010).  

A course of education, including the class schedules of a resident course (other than a flight course) not leading to a standard college degree offered by a school must be approved by the State approving agency (SAA) for the State in which the school is located, or by the SAA that has appropriate approval authority, or, where appropriate, by VA.  38 C.F.R. § 21.4250(a) (2010).

Approval by an SAA will be in accordance with the provisions of 38 U.S.C. Chapter 36 and such regulations and policies as the agency may adopt not in conflict therewith.  38 C.F.R. § 21.4250(b) (2010).  Each SAA will furnish to VA a current list of schools specifying courses that it has approved, and will furnish such other information as VA may determine to be necessary.  38 C.F.R. § 21.4250(c) (2010).

In January 2008, the Veteran submitted a request for approval of school attendance, for his daughter, J.R.  Specifically, the request indicated that his daughter would be attending Community Christian School from September 4, 2007, until her graduation on May 25, 2009.  It was also noted that the daughter attended the same school last year.  In January 2008, the RO informed the Veteran that his daughter was not eligible for DEA benefits to attend Community Christian School because the school was not considered a "VA approved facility."  In a July 2008 personal statement, the Veteran contends that Community Christian School meets the criteria necessary to be included on the list of authorized schools for VA benefits.  

The SAA of jurisdiction, in this case, the Oklahoma State Accrediting Agency, must approve the school and or program before VA disburses educational assistance.  As noted by the Muskogee Education Center, according to the Web Enhanced Approval Management System (WEAMS), the Community Christian School has not been approved for DEA benefits.  This information was confirmed in September 2008.  To date, such approval has not been granted.

The law is dispositive on this issue, and the Board is bound by such law.  The Community Christian School has not been approved by the SAA of Oklahoma.  Consequently, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to education benefits under Chapter 35, Title 38, United States Code (Dependents' Educational Assistance Program) based on his daughter, J.R., attending Community Christian School from September 2007 to May 2009, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


